MASSEY, Chief Justice.
Appellee Theo J. Krieger brought suit for divorce from his wife Daintha Mae Krieger, appellant herein. Premise upon! which the suit was brought was that of excesses, cruel treatment and outrages against appellee by appellant of such a nature as to render their further living together insupportable.
A jury was demanded and upon the case being submitted a verdict was returned upon which a decree of divorce was entered. From this judgment appellant perfected her appeal.
In! substance, appellant advances the contention that the evidence introduced in the trial court was not full and satisfactory within the meaning of Article 4632, V.A. T.S., and that the action of the trial court in entering the divorce decree was therefore an abuse of discretion.
We have carefully considered the entire record and briefs, together 'with the oral arguments presented in behalf of both parties, and have reached the conclusion that the proof is full and satisfactory, n'o reversible error is shown, and that the judgment is in accord with both substantial and legal 'justice. We therefore affirm the trial court’s judgment without written opinion under authority of Associated Indemnity Corporation v. Gatling, Tex.Civ.App.San Antonio, 1934, 75 S.W.2d 294; Porter v. McClendon, Tex.Civ.App.Fort Worth, 1954, 272 S.W.2d 934; and cases therein cited. See Rules 451-454, inclusive, Texas Rules of Civil Procedure.
Judgment of the trial court is affirmed.